Citation Nr: 0818953	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the 36 months of entitlement 
under Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1993 to July 
1996 and from March 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

This appeal came about as a result of an August 2005 claim 
for VA basic educational assistance benefits.  Following 
receipt of her VA Form 22-1990, the RO sent the veteran a 
certificate of eligibility notifying her that she had 5 
months and 8 days of Chapter 30 benefits remaining.  There is 
no indication in the claims file that the veteran began her 
intended course of instruction, nor is there any indication 
that any Chapter 30 benefits have been disbursed in 
conjunction with her August 2005 claim for basic educational 
assistance benefits.  Thus, it appears that the veteran may 
still be entitled to 5 months and 8 days of Chapter 30 
benefits.  Nevertheless, that is not the issue that has been 
certified for appeal, and the Board makes no determination as 
to her August 2005 claim for education assistance benefits or 
any distribution(s) of Chapter 30 benefits made in 
conjunction with this claim.


FINDING OF FACT

The veteran is entitled to basic education assistance 
benefits under Chapter 30, Title 38, United States Code; at 
the time of her application in August 2005, she had already 
used 30 months and 22 days of such benefits towards the 
completion of an associate degree and police academy 
training.  


CONCLUSION OF LAW

Entitlement to additional education assistance benefits under 
Chapter 30, Title 38, United States Code, is not warranted.  
38 U.S.C.A. §§ 3011, 3013 (West 2002); 38 C.F.R. §§ 21.7072, 
21.7135 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that the record 
on appeal does not reflect that the veteran was notified of 
the Veterans Claims Assistance Act of 2000 (VCAA) as required 
by 38 U.S.C.A. § 5103(a).  However, upon further review, it 
is not clear that such notice is required in this case since 
the benefits sought are found in Chapter 30 of Title 38, 
United States Code.  See Simms v. Nicholson, 19 Vet. App. 
453, 456 (2007) (holding that the VCAA applied only to the 
award of benefits under Chapter 51, Title 38, United States 
Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) ('the 
notice and duty to assist provisions of the [VCAA] . . . are 
relevant to a different Chapter of Title 38 and do not apply 
to this appeal'). 
 
In addition, as will be explained below, the law, and not the 
evidence, is dispositive in this case.  The Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not the factual evidence, is dispositive).  Therefore, 
the Board finds that no further action is necessary under the 
VCAA since it is the law, not the evidence, that is 
dispositive in this case.

The facts in this case are not in dispute.  In August 2005, 
the veteran submitted a VA Form 22-1990 ("Application for VA 
Education Benefits"), requesting basic educational 
assistance benefits for enrollment at Louisiana State 
University - Shreveport.  The RO promptly sent the veteran a 
certificate of eligibility notifying her that she had 5 
months and 8 days of Chapter 30 benefits remaining.  A review 
of the claims file reflects that the veteran had already used 
30 months and 22 days of her Chapter 30 benefits towards the 
completion of an associate degree and police academy training 
during the period from May 1998 through August 2002.  The 
veteran filed an appeal, requesting an extension of her 
Chapter 30 entitlement, specifically, a 24 month extension.  
See VA Form 9 received May 22, 2006.  

Generally, each individual entitled to basic educational 
assistance under Chapter 30 is entitled to 36 months of 
educational assistance benefits or the equivalent in part-
time education assistance.  38 U.S.C.A. §§ 3011, 3013(a)(1) 
(West 2002); 38 C.F.R. § 21.7072(a) (2007).

Several exceptions to the 36-month rule are provided by law; 
however, the veteran does not argue nor does the evidence 
show that any of these exceptions are applicable to her case, 
and such provisions generally translate into less than 36 
months of entitlement.  The exceptions pertain to individuals 
who were discharged for a service-connected disability, a 
medical condition which preexisted service, hardship, or 
involuntarily for convenience of the Government as a result 
of a reduction in force, see 38 C.F.R. § 21.7072(b), whose 
entitlement under Chapter 30 was based on service in the 
Selected Reserve, see 38 C.F.R. § 21.7072(c), whose 
entitlement was affected by a failure to complete required 
Selected Reserve service, see 38 C.F.R. § 21.7072(d), and who 
established eligibility for Chapter 30 benefits during the 
open period or before involuntary separation, see 38 C.F.R. § 
21.7073.  However, except for certain exceptions set forth in 
38 C.F.R. § 21.7076(e) which concerns matters not at issue in 
this case, and §21.7135(s), which is not applicable as there 
is no indication that the veteran elected to use her Chapter 
30 benefits following her August 2005 application (see 
Introduction), no individual is entitled to more than 36 
months of full-time basic educational assistance (or its 
equivalent in part-time education).  38 C.F.R. § 21.7072(f).   

In denying this appeal, the Board acknowledges the veteran's 
financial concerns about raising her children and attending 
school to earn a bachelor's degree.  However, the Board notes 
that her arguments essentially constitute a theory of 
equitable relief.  See VA Form 9 received May 22, 2006 
(veteran indicates that she is not in disagreement as to the 
application of the law to her claim).  Although denying her 
appeal as a matter of law, see Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the Board is nevertheless sympathetic to her 
claim.  However, the Board is without authority to grant any 
extension of Chapter 30 benefits on an equitable basis.  See 
38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). 






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an extension of the 36 months of entitlement 
under Chapter 30, Title 38, United States Code, is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


